Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 does not being with an article such as –A kit-of-parts--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“temperature control unit” includes the generic/nonce term “unit” coupled with the function of “control the temperature within said storage area”. A return to the specification does not provide the structure for accomplishing the claimed function. The specification at page 3, lines 11-12 states that such temperature control units “well-known in the art and commercially available.” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “temperature control unit” as noted above meets the three-prong analysis to be interpreted under §112(f); however the specification does not provide structure to accomplish the claimed function. Therefor applicant has not shown possession of the claimed invention.
Claims depending from a rejected claim are rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “temperature control unit” as noted above meets the three-prong analysis to be interpreted under §112(f); however the specification does not provide structure to accomplish the claimed function. Therefor the scope of the claim is indefinite.
Claims depending from a rejected claim are rejected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broussard (US 2017/0108261), in view of Hosch et al (US 10,550,455) and in further view of Alumeco (“Handling and storage of aluminium”) and The Aluminum Association (“Guidelines for Minimizing Water Staining of Aluminum”)
Regarding claims 1 and 13-14, Broussard discloses a method comprising:
storing and transporting goods (0002);
wherein said goods are stored and transported in a housing (10) defining a storage area adapted and configured to received and store said goods, and
wherein the housing (10) is formed by an intermodal container (“flight” and “overland” abstract) and comprises a temperature control unit (38) integrated with said housing and operative to control the temperature within said storage area defined by said housing to a temperature in a range of 18°C or less ([0042]).
Broussard lacks aluminum coils of 6xxx-series aluminum alloy sheet material in a T4 or T4P condition. Hosch evidences that 6xxx-series aluminum in the T4 condition is known and shipping the aluminum in said condition is known (7:45-49). It would have been obvious to one of ordinary skill in the art to have utilized the transport container of Broussard to move the known material of 6xxx-series aluminum in the T4 condition. It has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance Broussard provides for a transport container for transporting goods. Hosch evidences aluminum, merely applying the known shipping container to the known purpose of shipping aluminum is prima facie obvious yielding predictable results.
Further evidencing the combination both Alumeco and The Aluminum Association evidence that care in regard to temperature and humidity should be exercised when shipping aluminum in order to prevent water damage. Aluminum Association further notes the benefit of air conditioned storage (page 8, storage).
Regarding claim 2, Broussard further discloses a power source (36) operative to provide power to said temperature control unit.
Regarding claims 3, 15-16, and 20-21, Broussard further discloses the temperature within said storage area is controlled to a temperature in the range of 1-15°C ([0042]).
Regarding claim 4, Broussard and Hosch further disclose the aluminum alloy sheet material is made from an alloy selected from 6005, 6011, 6013, 6014, 6016, 6022, 6056 (8:6-13).
Regarding claims 5-8 and 17-18, Broussard as modified further discloses each individual coil within the set of coils is covered with a tightly, anti-humidity material, wrapped packaging, including edges to protect against abrasion (Alumeco, second paragraph “strong paper or plastic/bubble wrap”; The Aluminum Association, page 7, Packaging “wrapped with various papers, plastic films, or laminates that provide reasonable protection against moisture penetration during shipment and storage”, “shrink wraps”, and “coils should have caps on the ends”)
Regarding claim 9, Broussard as modified further discloses each individual coil within the set of coils is covered with a volatile corrosion inhibitor comprising packaging material (The Aluminum Association, page 7, Packaging “interleaving papers container an additive to inhibit water staining”).
Regarding claim 10, Broussard as modified further discloses the housing within the storage area comprises at least one module of an anti-humidity material (Aluminum Association “tarpaulin” page 9; “moisture label” page 8).
Regarding claim 11, Broussard as modified discloses the aluminum alloy sheet material in the form of coils, but is silent concerning a number of coils. It has been held that the optimization of a result-effective variable is obvious. In this instance it is known to ship a number of aluminum coils. Therefor because the number of coils is recognized as effecting the result of the quantity and efficiency of shipping; the value of 2-20 is not a product of innovation but of ordinary skill and is obvious.
Regarding claims 12 and 19, Broussard as modified discloses the set of multiple coils of aluminum alloy sheet material are stored for at least 30 or 60 days within said housing (Broussard notes storage “indefinitely” [0014]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763